IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 49 WAL 2019
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
 CHARLES F. NEVELS, III,                       :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 31st day of July, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below. Allocatur is denied as to Petitioner’s

remaining issue. The issue, as stated by Petitioner, is:

             Whether the evidence was insufficient as a matter of law to
             the charges of Retaliation Against Witnesses or Victim (18
             Pa.C.S. § 4953(a)), where the evidence demonstrated that if
             Petitioner had retaliated against anyone, no such person had
             been party in a civil matter, but rather had testified or was
             about to testify in a criminal matter?